In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00001-CR
        ______________________________


             ROGER TANIS, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 06F0329-202




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

        Before the State successfully prosecuted its motion to revoke, Roger Tanis had been on a

five-year term of community supervision for possession of a controlled substance in 2007. The

State’s motion to revoke alleged numerous violations of the conditions of community

supervision, including failure to make monthly payments and failing to report. Tanis pled true to

all allegations and was sentenced by the trial court to two years’ incarceration in a state jail

facility.1

        Tanis’ attorney on appeal from the revocation has filed a brief sketching out the course of

the revocation and stating that he has reviewed the record and has found no issues that could be

raised. Counsel has thus provided a professional evaluation of the record demonstrating why, in

effect, there are no arguable grounds to be advanced, fulfilling his legal obligation. See Anders

v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981);

High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Tanis April 23, 2012, followed by a letter of

April 30, 2012, informing Tanis of his right to file a pro se response and offering to provide him

with a copy of the record to review. Tanis has filed no response or any request for additional

time in which to prepare a brief. Counsel has also filed a motion with this Court seeking to

withdraw as counsel in this appeal.

        We have determined that this appeal is wholly frivolous.                 We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See
1
 The original judgment of revocation provided no time credit for two months Tanis was jailed in Michigan on a
detainer. That was, however, corrected by a judgment nunc pro tunc.

                                                     2
Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         We affirm the judgment of the trial court.2



                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            July 3, 2012
Date Decided:              July 11, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective
Sept. 1, 2011). Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           3